Title: From George Washington to Thomas Paine, 6 May 1792
From: Washington, George
To: Paine, Thomas



Dear Sir,
Philadelphia May 6th 1792.

To my friends, and those who know my occupations, I am sure no apology is necessary for keeping their letters so much longer unanswered than my inclination would lead me to do. I shall therefore offer no excuse for not having sooner acknowledged the Receipt of your letter of the 21st of July. My thanks, however, for the token of your remembrance, in the fifty copies of the “Rights of Man” are offered with no less cordiality than they would have been had I answered your letter in the first moment of receiving it.
The duties of my Office, which at all times (especially during the sitting of Congress) require an unremitting attention naturally become more pressing towards the close of it; and as that body have resolved to rise tomorrow, and as I have determined in case they should, to set out for Mount Vernon on the next day, you will readily conclude that the present is a busy moment with me—and to that I am persuaded your goodness will impute my not entering into the several points touched upon in your letter. Let it suffice, therefore, at this time to say, that I rejoice in the information of your personal prosperity—and as no one can feel a greater interest in the happiness of mankind than I do, that it is the first wish of my heart that the enlightened policy of the present age may diffuse to all men those blessings to which they are entitled—and lay the foundation of happiness for future generations. With great esteem I am—Dear Sir Your most Obedt Servt,

Go: Washington


P.S. Since writing the foregoing I have receivd your letter of the 13th of February with twelve copies of your new Work which accompanied it—and for which you must accept my additional thanks.


Go: W——n
